Opinion filed March 27, 2014




                                            In The


          Eleventh Court of Appeals
                                         __________

                                    No. 11-13-00291-CV
                                        __________

   IN THE INTEREST OF G.M.E., M.E., AND M.E., CHILDREN


                        On Appeal from the 29th District Court
                                    Palo Pinto County, Texas
                              Trial Court Cause No. C44674


                        MEMORAND UM OPI NI ON
      This is an appeal from an order terminating the parental rights of the mother
and father of G.M.E., M.E., and M.E. The mother timely filed an appeal.1 In a
single issue on appeal, she challenges the sufficiency of the evidence to support
termination. We affirm.
      The termination of parental rights must be supported by clear and
convincing evidence. TEX. FAM. CODE ANN. § 161.001 (West Supp. 2013). To
determine if the evidence is legally sufficient in a parental termination case, we
      1
       The father did not appeal.
review all of the evidence in the light most favorable to the finding and determine
whether a rational trier of fact could have formed a firm belief or conviction that its
finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if
the evidence is factually sufficient, we give due deference to the finding and
determine whether, on the entire record, a factfinder could reasonably form a firm
belief or conviction about the truth of the allegations against the parent. In re C.H.,
89 S.W.3d 17, 25–26 (Tex. 2002). To terminate parental rights, it must be shown
by clear and convincing evidence that the parent has committed one of the acts
listed in Section 161.001(1)(A)–(T) and that termination is in the best interest of
the child. FAM. § 161.001.
      In this case, the trial court found that the mother had committed three of the
acts listed in Section 161.001(1)—those found in subsections (D), (E), and (O).
Specifically, the trial court found that the mother had placed or allowed the
children to remain in conditions or surroundings that endangered their physical or
emotional well-being, that she had engaged in conduct or knowingly placed the
children with persons who engaged in conduct that endangered the children’s
physical or emotional well-being, and that she had failed to comply with the
provisions of a court order as necessary for her to obtain the return of the children.
The trial court also found, pursuant to Section 161.001(2), that termination of the
mother’s parental rights would be in the best interest of the children. In her brief,
the mother does not challenge the sufficiency of the evidence to support the best
interest finding.
      The record shows that, at the time of removal, the mother was seventeen
years old and her children were ages two years, one year, and five months.
According to the conservatorship caseworker, the Department of Family and
Protective Services removed the children from their parents’ care due to the parents
exposing the children to “a lot of domestic violence.” The children had been living
                                           2
in a small home with the mother, the father, and the father’s parents. Evidence
showed that domestic violence occurred between the father’s parents; there was
also evidence that the father was abusive. There was testimony that the children
were present when the domestic violence occurred. According to the mother, the
father’s father was abusive when “he was coming off of meth.” During two
different visits by investigators for the Department, drugs were present in the home
and in the bedroom that the children shared with the mother and father. Also
present in that bedroom was a bottle of vodka on the floor and a knife stuck in the
wall. During the second visit, a hemostat with burned residue on it was in the
bedroom that the children shared with their mother and father.
      The mother chose to live in that home for two years despite the domestic
violence and drug use and despite her parents’ attempts to get her to move back in
with them. The mother testified that she loved the children’s father and “didn’t
want to leave” because she wanted all of them to be together. By choosing to
continue to live in that home, the mother exposed the children to drugs and
domestic violence. The mother also admitted that she had used drugs in the past.
We note that, while this case was pending, all of the mother’s drug tests were
negative. Also while this case was pending, the mother was arrested while with a
friend who was shoplifting at a Wal-Mart; the friend had taken seventy-two items
valued at over $600.
      We hold that there was clear and convincing evidence from which the trial
court could reasonably have formed a firm belief that the mother engaged in
conduct or knowingly placed the children with persons who engaged in conduct
that endangered the physical or emotional well-being of the children. FAM. §
161.001(1)(E). Under subsection (E), the relevant inquiry is whether evidence
exists that the endangerment of the children’s well-being was the direct result of
the parents’ conduct, including acts, omissions, or failures to act. In re D.O., 338
                                         3
S.W.3d 29, 33 (Tex. App.—Eastland 2011, no pet.). Additionally, termination
under subsection (E) must be based on more than a single act or omission; a
voluntary, deliberate, and conscious course of conduct by the parent is required. In
re D.T., 34 S.W.3d 625, 634 (Tex. App.—Fort Worth 2000, pet. denied); In re
K.M.M., 993 S.W.2d 225, 228 (Tex. App.—Eastland 1999, no pet.). The offending
conduct does not need to be directed at the child, nor does the child actually have
to suffer an injury. In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009). Domestic
violence may constitute evidence of endangerment. Id.; In re C.J.O., 325 S.W.3d
261, 265 (Tex. App.—Eastland 2010, pet. denied).
      The Department produced clear and convincing evidence that the mother
continued to live with the father in his parents’ home even though that home was
not suitable for the children based upon the drug use and domestic violence that
occurred in that home. Based on the record in this case, we hold that the evidence
is legally and factually sufficient to support the trial court’s finding under
Section 161.001(1)(E). Because a finding that a parent committed one of the acts
listed in Section 161.001(1)(A)–(T) is all that is required under that statute, we
need not address the mother’s contentions that the evidence is insufficient to
support the trial court’s findings under subsections (D) and (O). See TEX. R.
APP. P. 47.1. The mother’s sole issue on appeal is overruled.
      We affirm the trial court’s order of termination.




                                                    JIM R. WRIGHT
                                                    CHIEF JUSTICE
March 27, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          4